ON appellant’s motion for rehearing
MORRISON, Judge.
Appellant’s motion for rehearing forcefully complains that the jury were not instructed in accordance with the terms of Art. 1224, P.C., defense against milder attack.
An analysis of the record in this case reveals two well-defined theories as to how deceased met his death:
(1) Appellant’s testimony was that he and deceased were fighting, and during the progress of such fight the deceased fell or was knocked off the sidewalk and in the course of his fall hit his head on an automobile, thus causing his death by accident. If the jury had accepted this theory of the case, they would have acquitted appellant under the paragraph of the charge applying the law of accident or misfortune.
(2) The testimony of the state’s witnesses was that after deceased had fallen on the pavement, he lay there motionless and appellant caused his death by beating his head up and down upon the pavement, as charged in the indictment, the form of which we approve.
Nowhere in the record is there any middle ground or other theory upon which the case could have been decided.
In order for a homicide to be justified under Art. 1224, P.C., it must appear:
a. That the accused resorted to all other means to prevent the injury, save retreat,
b. That the person killed was in the very act of assaulting the accused at the time he was killed, and
c. That the accused used no more force than was necessary as it appeared to him, viewed from his standpoint, to repel the attack.
*386Appellant’s testimony does not raise the issue that he killed the deceased in defense against a milder attack after first resorting to other means and using no more force than was necessary.
Therefore, it was not error for the court to refuse to charge under the terms of Art. 1224, P.C.
Being convinced that our original disposition of the case was proper, the appellant’s motion for rehearing is overruled.